Citation Nr: 0511234	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  96-48 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1997, the appellant 
testified at a hearing held at the RO before a Hearing 
Officer.  He testified again at a hearing held at the RO in 
September 1998 before a traveling Board Member who has since 
retired.  Transcripts of both hearings are of record, and the 
appellant did not respond to a February 2005 letter offering 
him the opportunity for another hearing in view of the 
retirement of the Board Member who presided at the September 
1998 hearing.  

The case was last before the Board in March 1999, when it was 
remanded to the RO for further development which has now been 
completed.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that more nearly approximates definite than 
considerable, and more nearly approximates occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, than reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 30 percent 
for PTSD is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1996-
2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated October 25, 2001.  In this 
letter, the RO specifically informed the appellant of what 
the evidence must show in order to support the claim for an 
increased rating for PTSD.  The appellant was also asked to 
inform the RO of any additional evidence or information which 
he thought would support his claim, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have also been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the claim was initially adjudicated by 
the RO in June 1996, long before the enactment of the VCAA in 
November 2000.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claims were last adjudicated in June 2004 
after the final VCAA letter was issued in October 2001 
without response from the appellant or his representative, 
although additional VA outpatient records dating up to March 
2004 were obtained and reviewed.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of the claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant had active service from June 1967 to July 1970, 
including service in Vietnam as an Infantryman from December 
1967 to December 1968.  He was awarded the Combat Infantryman 
Badge, the Vietnam Service Medal with four Bronze Service 
Stars, and the Vietnam Campaign Medal.  By rating action 
dated in June 1973, service connection was granted for an 
anxiety reaction associated with passive-aggressive traits, 
and it was rated 30 percent disabling from the date of claim 
in August 1972.  The diagnosis of the service-connected 
psychiatric disorder was later changed to PTSD.  The 
30 percent disability rating for the service-connected 
psychiatric disorder was affirmed by the Board in March 1978 
and in March 1989.  Service connection has also been 
established for a skin disability, rated 10 percent 
disabling.  

The present claim was received in April 1995, at which time 
the appellant was hospitalized at a VA facility for alcoholic 
rehabilitation and detoxification.  His PTSD also received 
some treatment at this time.  The appellant has a well-
documented history of alcohol abuse/dependence; in March 
1999, the Board denied an appeal seeking service connection 
for alcohol dependence.  It is reported elsewhere in the 
evidentiary record that the appellant holds a Master's degree 
in either Education or Psychology (possibly both), and that 
he has been employed on a full-time basis since 1980 by the 
New York State Department of Labor as an employment 
counselor.  

VA outpatient treatment records dating from 1995 to 2004 are 
of record.  These mainly reflect medical treatments for 
various unrelated conditions, including alcohol 
abuse/dependence.  They also reflect monthly visits by the 
appellant to his VA psychiatrist until 2000 for a review of 
his PTSD medications and monthly or bimonthly group therapy 
sessions in 1995-96 as part of an Alcoholic Dependency 
Treatment Program (ADTP).  

On an official examination in September 1995, the appellant 
claimed that he had unsuccessfully tried to go to school but 
had gotten depressed and dropped out.  He also reported "no 
history of doing any job," although it was noted that he was 
currently employed as an interviewer by the New York State 
Department of Labor.  He complained of depression, 
nervousness, being bothered by noise, and of nightmares and 
flashbacks related to his Vietnam experiences.  He was taking 
Zoloft (50 mg once daily) and regularly saw his VA 
psychiatrist; he also was attending group therapy sessions 
(for alcohol rehabilitation).  On mental status examination, 
the appellant was oriented in three spheres, his affect and 
mood were appropriate, and his replies were relevant but 
brief.  He denied having hallucinations, and he was neither 
suicidal nor homicidal.  His calculations were slow, and 
concentration was difficult.  The VA examiner, whose medical 
qualifications were not stated, did not review the historical 
material contained in the claims file.  Based solely upon 
this interview with the appellant, which included some 
misleading and/or inaccurate information, the VA examiner 
reported a Global Assessment of Functioning (GAF) score of 
35.  The RO later recognized that this examination was 
inadequate and rescheduled the appellant for another 
psychiatric examination.  

The appellant was again accorded an official psychiatric 
examination in April 1996.  This time, the claims file was 
reviewed by the examining physician.  It was reported that 
the appellant had been employed on a full-time basis since 
1980 by the state's Department of Labor as a disabled 
veterans outreach program specialist.  The appellant 
complained of poor sleep, depression, and trouble dealing 
with his coworkers.  He also said that he couldn't travel on 
airplanes and could not stand crowds.  He complained of 
insomnia, frequent flashbacks and nightmares, sensitivity to 
loud noises, hypervigilance, and an exaggerated startle 
response.  He said that he made an effort to avoid thoughts, 
feelings, and activities that arouse recollections of 
traumatic experiences in Vietnam.  Finally, he also 
complained that he had a feeling of detachment and 
estrangement from people, a very "short fuse," and frequent 
outbursts of anger.  

On mental status examination, the appellant was coherent and 
relevant, oriented in three spheres, and his affect was 
appropriate.  His memory and concentration were fair, and he 
denied any current suicidal thoughts or a history of suicide 
attempts.  He also denied using illicit drugs, but admitted 
to heavy drinking from 1967 until about 1995.  No 
hallucinations or delusions were elicited on this 
examination, and there was no evidence of phobias, 
obsessions, compulsions, or panic attacks.  The examining 
physician reported a GAF score of 60, and he noted that the 
appellant started abusing alcohol prior to developing PTSD 
and continued abusing it during the time he was also 
receiving psychotropic medication prescribed for him by VA 
psychiatrists to alleviate his PTSD symptoms.  

At the January 1997 hearing, the appellant testified that he 
was unmarried and had no friends; and that he stayed alone 
because he could not deal with people.  He said that he was 
anxious, tense, and nervous, with panic attacks and shortness 
of breath every day.  He also said that he argued with his 
supervisor at work and was unable to control this.  He felt 
that he was in a "dead end" job with no possibility of 
promotion, but then testified that other factors such as job 
freezes and downsizing had prevented him from obtaining 
better jobs.  He also testified  that he missed little time 
from work; and that he was largely able to make his own 
schedule so that he could easily accommodate the monthly 
visit to his VA psychiatrist into his work schedule.  His VA 
psychiatrist had prescribed medication which he took once 
daily and which had helped him a lot.  

Testimony by the appellant at the September 1998 Travel Board 
hearing indicated that the worked 37.5 hours per week as an 
employment counselor for New York State, for which he was 
paid $40,000 per year.  The appellant testified that he did 
not miss any time from work due to his PTSD, and that his 
leave easily covered his monthly outpatient visits to his VA 
psychiatrist.  He took Zoloft every morning, which helped; he 
also was prescribed sleeping pills.  He only got 3-4 total 
hours of sleep, and he frequently daydreamed at work.  He 
said that he often wished that he were back over in Asia, and 
he denied having any guilt feelings about being in Vietnam.  
He complained that his concentration was gone and that crowds 
and loud noises bothered him.  He preferred to stay by 
himself, and he experienced a panic attack once every two 
weeks.  

In May 2002, the appellant was examined by a VA psychologist.  
The claims file was not reviewed at this time.  The appellant 
indicated to this examiner that he was still employed on a 
full-time basis by the state's Department of Labor, but that 
he took a significant amount of time off from work due to his 
PTSD symptoms.  He was not currently receiving any 
psychiatric treatment, nor was he still taking antidepressant 
medication or sleep medication.  He complained of daily, 
chronic, and severe PTSD symptoms, especially since 
September 11, 2001.  He admitted to weekly alcohol use, 
drinking over the weekends because he felt very lonely due to 
his isolation and also because it helped with his sleep, 
which was a problem.  

A brief mental status examination of the appellant at this 
time disclosed no impairment of thought processes or 
communication, although his speech was pressured.  The 
appellant reported sometimes seeing bodies lying in the 
street; and he described occasional suicidal and homicidal 
thoughts, but without the intention of acting upon them.  His 
eye contact was variable during this interview, but he 
demonstrated no inappropriate behavior.  His personal hygiene 
was minimally maintained, and he was oriented in three 
spheres.  His abstract thinking was fair; his short-term 
memory was somewhat impaired, but long-term memory was 
better.  His speech was relevant and logical; and he denied 
having panic attacks, although he admitted to daily anxiety 
and depression.  He said that he frequently got angry and 
yelled.  He once became angry with his supervisor at work but 
was able to control his behavior after considering the 
consequences.  He slept very poorly and had nightmares.  
Based solely upon this interview with the appellant, the 
examining psychologist concluded that the appellant 
experienced daily, chronic, and severe PTSD symptoms, 
specifically including isolation, short-term memory problems, 
interpersonal distancing, depression, anxiety, fatigue, re-
experience and avoidance of trauma, numbing, heightened 
physiological arousal, disillusionment, demoralization and 
guilt.  A GAF score of 45 was assigned by this examiner.  

The aforementioned examination was designated as inadequate 
by the RO in part because the Board had specifically 
requested an official examination by a psychiatrist after a 
review of the claims file, and also because of incomplete 
clinical findings.  

The appellant was next examined by a VA psychiatrist in 
February 2003.  The claims file was thoroughly reviewed in 
connection with this examination.  It was noted that the 
appellant was followed by VA for medication management, and 
he was currently on Zoloft and Ambien for his PTSD.  He 
denied intrusive memories or flashbacks related to his 
Vietnam service, but he did complain of severe sleep 
disturbance with combat-related nightmares several times 
weekly.  Total nightly sleep was reportedly less than two 
hours, resulting in his arrival at work groggy and irritable.  
This improved over the morning, but he often fell asleep at 
his desk in the afternoon.  His supervisors knew he was a 
disabled veteran and were tolerant of this.  The appellant 
also reported heightened anxiety with phobic-avoidance 
behaviors since the events of September 11, 2001.  He said 
that he felt unsafe and threatened during the day, and he was 
very anxious in the subways which he must use to get to work 
or on the upper floors of tall buildings.  He had adapted to 
the former by changing his mode of transportation.  He 
reported that his increased fear and anxiety following 9/11 
had persisted despite adjustments to his medications.  His 
depressed mood, intrusive memories, and flashbacks were 
reportedly well controlled on his current regimen, but his 
medications had not improved his nightmares, sleep, or 
anxiety/avoidant symptoms.  

The appellant reported doing well at work, including having 
received citations for good performance.  He was given time 
for his medical appointments as long as they were documented.  
He did not describe missing work because of his PTSD symptoms 
in general, but he did say that he missed one work-related 
function because he was too anxious to go to the 50th floor 
where it was held.  He reported feeling lonely and isolated 
because he mistrusted people.  He belonged to a number of 
veterans organizations and the Masons; and he was very active 
with these groups, but he did not feel close to anyone.  He 
participated in social functions with the Masons and had 
dated women he met through these events.  He had had some 
sustained relationships with women, the most recent lasting 
about nine years; but he ended this relationship about one 
year ago.  He was not currently in a steady intimate 
relationship, partly due to his overall avoidance of intimacy 
and partly because of the sexual side effects of his 
medications.  

Mental status evaluation of the appellant in February 2003 
indicated that delusions and hallucinations were only present 
during periods of heavy alcohol consumption; they were not 
currently present.  Personal hygiene and eye contact were 
good, no abnormal psychomotor activity was noted, and the 
appellant denied both suicidal and homicidal ideation.  He 
was oriented to person, place, time, and situation; he 
reported decreased concentration and short-term memory 
retention.  The appellant manifested no obsessive or 
ritualistic behavior; his speech was spontaneous, fluent, and 
relevant; and he reported persistent anxiety, irritability, 
and depression.  He also said that he experienced panic 
attacks in situations where he felt vulnerable to terrorist 
activity.  The current active PTSD symptoms included severe 
nightmares with marked disruption of sleep; inability to 
allow himself to become close to others with consequent 
chronic loneliness and a sense of isolation; greatly 
increased anxiety, sense of being in danger, and avoidant 
behavior since the events of 9/11/01, aggravating his 
underlying hypervigilance and fearfulness.  Combat-related 
nightmares occurred several time weekly, and anxiety symptoms 
occurred daily in the context of traveling to and from work 
or social functions.  A GAF score of 60 was reported by the 
examining psychiatrist.  



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent rating is warranted for PTSD when there is 
"definite" impairment in the ability to maintain effective 
and wholesome relationships with people and when 
psychoneurotic or psychotic symptoms result in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  The next higher rating of 50 percent is 
warranted if there is considerable impairment in the ability 
to maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Code 9411 (1996).  

In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C. § 7104(c).  

Under the rating criteria in effect on and after November 7, 
1996:  For a service-connected psychiatric disability, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440 
(2004).  

When evaluating the level of disability from a mental 
disorder, a rating agency is directed to consider the extent 
of social impairment, but not to assign an evaluation solely 
on this basis.  Instead, the rating agency should assign an 
evaluation based upon all evidence of record that bears on 
occupational and social impairment.  38 C.F.R. § 4.126 
(2004).  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and 
Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability.  

In the present case, the service-connected PTSD is manifested 
by symptoms such as anxiety, depression, sleep disturbance 
and nightmares, irritability, hypervigilance, and avoidant 
behavior.  Flashbacks and intrusive memories of Vietnam 
appear to be well-controlled by his medical regimen.  
Although the appellant experiences definite (defined as 
moderately large in degree) social and industrial impairment 
as a result of his PTSD symptoms, he nevertheless has managed 
to experience some aspects of a social life; and, most 
importantly, he has managed to successfully retain 
substantially gainful employment since at least 1980.  The 
appellant's job as an employment counselor requires 
considerable knowledge and skill, and it even involves at 
least some interaction with others.  The appellant has 
occasionally become angry with his supervisors at work, but 
reflection upon the consequences has enabled him to so far to 
control his behavior.  His supervisors are aware of his 
disability and allow him considerable leeway to accommodate 
it.  Consequently, he has lost very little time from work 
because of his PTSD.  His long-established alcohol abuse 
appears to result in far more lost time from work than his 
PTSD.  For example, the appellant's report on his May 2002 
examination that he was taking a significant amount of time 
off from work occurred during a period when he had resumed 
drinking.  

The appellant's current level of disability resulting from 
PTSD is fully contemplated by the current 30 percent rating.  
He does not exhibit the flattened affect, abnormal speech 
patterns, difficulty in understanding complex commands, 
impairment of long-term memory, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood 
associated with the next higher rating of 50 percent.  
Moreover, although the appellant does experience panic 
attacks, their frequency is not clear and he has nevertheless 
managed to accommodate to these panic attacks so that they do 
not significantly interfere with his ability to successfully 
perform his job.  

The GAF scores of 60 reported on the VA examinations in April 
1996 and February 2003 are consistent with moderate symptoms 
or moderate social and industrial impairment, and are also 
consistent with the current 30 percent rating.  The GAF score 
of 35 reported in September 1995 and the GAF score of 45 
reported in May 2002 were the results of inadequate 
examinations of the appellant conducted by examiners whose 
medical training and qualifications were either unstated or 
were less than the physicians/psychiatrists who examined the 
appellant in April 1996 and February 2003.  Both the 
September 1995 and May 2002 examinations also did not include 
a review of the extensive historical material contained in 
the claims file; of necessity, therefore, they were based 
solely upon rather superficial interviews of the appellant 
which included at least some inaccurate or misleading 
information.  The GAF scores of 60 reported on the April 1996 
and February 2003 VA examinations of the appellant are both 
consistent with each other and also consistent with the other 
medical evidence of record, which reflects the need for very 
little ongoing treatment for the appellant's PTSD other than 
regular outpatient monitoring of his medications.  

The appellant is not shown by the evidence to have 
experienced considerable social or industrial impairment 
under the old schedular rating criteria as a result of his 
PTSD symptoms, nor has he manifested the symptoms associated 
with the next higher rating of 50 percent under the current 
schedular criteria.  Under either rating criteria, therefore, 
the disability is properly evaluated as 30 percent disabling.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by a 30 
percent evaluation.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A rating in excess of 30 percent for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


